     Case 2:04-cr-00598-RGK Document 732 Filed 08/21/20 Page 1 of 3 Page ID #:2093




 2
 3
                                                               CLERK U.8. D!cT°SGT COURT
 4
 5                                                                  Ali 2 1 2020
 6                                                           ;FNTRAL Ois ~ H "'T CAUFOfi~IA '
                                                             3
                                                             ~!      ~ DEPUTY '~

 7

 g
                 IN THE UNITED STATES DISTRICT COURT
 9
             FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                            Case No. CR 04-598-RGK
     UNITED STATES OF AMERICA,
13                                            ORDER OF DETENTION
                     Plaintiff,
14                                           [Fed. R. Crim. P. 32.1(a)(6);
                     v.                       18 U.S.C. § 3143(a)(1)]
15
     GABRIEL LUIS ORTIZ,
S~
17                   Defendant.
18
19
20
                                              I.
21
           On August 21, 2020, Defendant made his initial appearance on the petition
22
     for revocation of supervised release and warrant for arrest issued on January 9,
23
     2020, Deputy Federal Public Defender Callie Steele was appointed to represent
24
     Defendant. Defendant submitted on the recommendation of detention in the
25
     Pretrial Services Report.
26
27
28
     Case 2:04-cr-00598-RGK Document 732 Filed 08/21/20 Page 2 of 3 Page ID #:2094




 2                                                 II.

 3         Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. §
 4   3143(a) following Defendant's arrest for alleged violations) of the terms of

 5   Defendant's ❑probation / ~ supervised release,
6          The Court finds that:

 7         A.      ~      Defendant has not carried his burden of establishing by clear

 8   and convincing evidence that Defendant will appear for further proceedings as
 9   required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:
10              ~ allegations in the petition include that defendant failed to report within

11              72 hours of release and sustained a new arrest while on supervised

12              release

13              ~ history of prior revocations and non-compliance
14              ~ license suspended for failure to appear
15
16         B.      ~      Defendant has not carried his burden of establishing by clear

17   and convincing evidence that Defendant will not endanger the safety of any other
18   person or the community if released [18 U.S.C. § 3142(b-c)]. This finding is
19   based on:
20              ~ allegations in the petition, history of prior revocations
21
22
23
24
25
26
27
28

                                               2
      Case 2:04-cr-00598-RGK Document 732 Filed 08/21/20 Page 3 of 3 Page ID #:2095



                                     III.

 2          IT IS THEREFORE ORDERED that the defendant is remanded to the

 3    custody ofthe U.S. Marshal pending further proceedings in this matter.
 4
      Dated: August 21, 2020
 5
 6
                                                         /s/
 7                                                   ALKA SAGAR
                                            UNITED STATES MAGISTRATE JUDGE
 8
 ~~
10
11
12
13
14
15
i
[~
17
18
19
20
21
22
23
24
25
26
27
28

                                             3
